ANDERSON, C. J.—
(1) It is true that the city court has only civil jurisdiction in suits like this one when the amount in controversy .exceeds $50, but the amount in controversy is the amount claimed by the plaintiff. The recovery may be reduced below the amount claimed without affecting the fact that the latter was really the subject of a bona fide claim and controversy. The sum claimed was $175, and the fact that the amount recovered did not exceed $50 did not render the judgment void as for want of jurisdiction to render same. — Haws v. Morgan, 59 Ala. 508; Sharpe v. Barney, 114 Ala. 361, 21 South. 490.
(2) Section 5355 of the Code of 1907 provides for the dismissal of the suit, notwithstanding the amount claimed is within the jurisdiction of the court, if the amount recovered is below the jurisdiction, unless the amount is reduced by set-off successfully made by the defendant, unless the plaintiff makes an affidavit as provided by the section. The appeal in this case is upon the record, and, as the judgment is not void, in the absence of a bill of exceptions showing that the trial court erred in not dismissing the case, we must assume that the court had a sufficient ground for not doing so-. From aught that appears, there was no objection to the judgment in. the court below, and it may have been reduced by a set-off, or, if there was objection, the plaintiff may have made the proper affidavit, as required by the statute. — Camp v. Marion County, 91 Ala. 240, 8 South. 786; Wynn v. Simmons, 33 Ala. 272.
In the case of First Nat. Bank v. Pinson, 105 Ala. 588, 17 South. 182, it seems that a motion was made to dismiss the suit, and the trial court sustained the same, and there was a bill of exceptions in the appeal to this court, and this court held that the affidavit of *670the plaintiff did. not conform to the statute, and affirmed the judgment of dismissal. In the case of Smith v. Allen, 142 Ala. 148, 37 South. 933, a motion was made to set aside the judgment and dismiss the suit, and the amount was not reduced by set-off, and the plaintiff made no affidavit, as provided by statute, and this court reversed the tidal court for declining to dismiss the case; but the matter was presented to this court by a bill of exceptions; but the original record has been examined, and it discloses- that the question upon which the judgment w|as reversed involved an objection in the lower court, and the facts were all presented to this court by a bill of exceptions.
.The judgment of the city court is affirmed.
Affirmed.
All the Justices concur.